REGENCY GP LLC
 
SEVERANCE AGREEMENT
 
This Severance Agreement (this “Agreement”) is entered into as of April __, 2008
between Regency GP LLC, a Delaware limited liability company (the “Company”),
and Dan A. Fleckman (“Officer”).
 
Recitals:
 
A. The Company is the general partner of Regency GP LP, a Delaware limited
partnership (“General Partner”), which is the general partner of Regency Energy
Partners LP (the “Partnership”).  In that capacity, the Company manages the
business and affairs of the General Partner and, through the General Partner,
the business and affairs of the Partnership and its subsidiaries.
 
B. As of the date hereof, Officer has been employed by the Company as an
Executive Vice President and the Chief Legal Officer of the Company.
 
C. The Company acknowledges that Officer is a significant employee of the
Company, possessing skills and knowledge instrumental to the successful conduct
of the business and affairs of the Company, the General Partner, the Partnership
and its subsidiaries (the “Partnership Group”).  The Company is willing to enter
into a severance arrangement with Officer in order to better ensure itself of
the continued services of Officer for itself and the Partnership Group and, in
part, to induce Officer to continue to provide those services.
 
Now, therefore, for and in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
 
1. Termination of Employment.
 
(a) Right to Terminate.  Officer’s employment with the Company (including his
position as an officer of the Company) and those Affiliates of the Company of
which he is an officer shall be terminated upon the death or Disability (as
defined in subsection (e)(2) of this Section) of Officer and may be terminated
at any time and for any reason as a result of a dismissal or other action by the
Company or as a result of a voluntary action by Officer.  Any such termination
of employment with the Company and its Affiliates is referred to herein as
a  “Termination of Employment.”    For purposes of this Agreement, the term
“Affiliate” shall mean any entity required to be aggregated with the Company
under Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”).
 
(b) Notice of Termination.
 
(1) Any Termination of Employment that is the result of Officer’s Disability
shall be communicated by the Company to Officer in a written notice
thereof.  Such notice shall state that, in the opinion of the Board (as defined
in subsection (e)(1) of this Section), Officer is suffering from a Disability
and such Disability is the reason for the Termination of Employment.
 

 
 

--------------------------------------------------------------------------------

 
 
 
(2) Any Termination of Employment that is the result of a dismissal or other
action by the Company (but is not the result of Officer’s Disability) shall be
communicated by the Company to Officer by a written notice thereof.  Such notice
shall state whether or not (in the Company’s opinion) the Termination of
Employment constitutes a Termination for Cause (as defined in subsection (e)(3)
of this Section) and, if so, shall set forth in reasonable detail facts and
circumstances constituting a basis for such Termination for Cause.
 
(3) Any Termination of Employment that is the result of a voluntary action by
Officer shall be communicated by Officer to the Company by written notice
thereof.  Such notice shall state whether or not (in Officer’s opinion) the
Termination of Employment constitutes a Termination for Good Reason (as defined
in subsection (e)(4) of this Section) and, if so, shall set forth in reasonable
detail the facts and circumstances claimed as the basis for such Termination for
Good Reason.  Such notice shall also specify the date of such Termination of
Employment, which (if the Termination of Employment does not constitute a
Termination for Good Reason) shall be not less than 30 days following the date
such notice is received by the Company.
 
(c) Date of Termination of Employment.  For purposes of this Agreement, the date
of a Termination of Employment shall be (1) if the Termination of Employment is
the result of Officer’s death, the date of such death, (2) if the Termination of
Employment is the result of Officer’s Disability, the date on which the notice
described in subsection (b)(1) of this Section is received by Officer, (3) if
the Termination of Employment is the result of a dismissal or other action by
the Company (but is not the result of Officer’s Disability), the date on which
the notice described in subsection (b)(2) of this Section is received by the
Officer, and (4) if the Termination of Employment is the result of a voluntary
action by Officer, the date specified in the notice described in subsection
(b)(3) of this Section.
 
(d) Payments Due Upon Termination of Employment.  The Company shall make the
following payments to Officer in the event of any Termination of Employment
prior to the third anniversary of the date of this Agreement:
 
(1) Death, Disability, Termination for Cause or Not for Good Reason.  If the
Termination of Employment is the result of (i) Officer’s death or Disability,
(ii) a dismissal or other action by the Company and constitutes a Termination
for Cause, or (iii) a voluntary action by Officer and does not constitute a
Termination for Good Reason, then the Company shall pay to Officer (or his
estate or personal representative) his accrued and unpaid base salary through
and including the date of such Termination of Employment, which amount shall be
paid in cash on the first normal base salary payment date immediately succeeding
the date of such Termination  of Employment.
 

 
 

--------------------------------------------------------------------------------

 

(2) Termination for Good Reason or Not for Cause.  If the Termination of
Employment is the result of (i) a dismissal or other action by the Company (but
is not the result of Officer’s Disability) and does not constitute a Termination
for Cause or (ii) a voluntary action by Officer and constitutes a Termination
for Good Reason, then the Company shall pay the following amounts to Officer:
 
(A) His accrued and unpaid base salary through and including the date of such
Termination of Employment, which amount shall be paid in cash on the date of
such Termination of Employment; and
 
(B) An amount equal to (x) $900,000 minus the sum of all base salary (measured
before any deductions and withholdings) paid to Officer by the Company on and
after the date of this Agreement through and including the Date of Termination
(including amounts payable under Section 1(d)(2)(A) of this Agreement), which
amount shall be paid in cash as set forth in the Release (as defined in
subsection (d)(3) of this Section) and (y) the bonus received by or due to
Officer with respect to the calendar year immediately preceding the calendar
year in which Officer’s employment is terminated or, if no bonus for such
calendar year was paid or is due to Officer for such year, the bonus that would
otherwise become due and payable to Officer with respect to the calendar year in
which Officer’s employment is terminated, calculated as if 100% of the target
bonus as established for such calendar year would otherwise have become
payable.  In addition, if Officer timely elects COBRA coverage following his
Termination of Employment, the Company will pay a portion of the continuation
coverage premium equal to the employer premium paid for active employees for
similar coverage for a period of time following the date of Termination of
Employment equal to eighteen (18) months less the time, if any, by which his
employment by the Company exceeded eighteen (18) months at the date of
Termination of Employment, but not longer than Officer’s COBRA continuation
coverage.
 
(3) Release.  Notwithstanding the foregoing, Officer is entitled to receive the
payments under Section 1(d)(2)(B) of this Agreement only in exchange for his
execution and non-revocation (and lapse of time during which such revocation may
occur) of a release in substantially the form as attached hereto as Exhibit A
and acceptable to the Company (the “Release”).
 
(e) Certain Definitions.  As used in the Section and elsewhere in this
Agreement, the following terms shall have the respective meanings indicated:
 
(1) “Board” shall mean the Board of Directors or comparable managing body of the
Company.
 
(2) “Disability” shall mean, subject to the immediately succeeding sentence,
Officer’s physical or mental impairment or incapacity of sufficient severity
that, in the opinion of the Board, either (A) Officer is unable to continue to
perform his duties and responsibilities as chief legal officer of the Company or
(B) Officer’s condition entitles him to disability benefits under any benefit
plan of the Company providing for the payment thereof.  To the extent that
Section 409A of the Code is determined to apply to this Agreement and the term
“Disability” must be conformed to the definition of disability under Section
409A of the Code in order to comply with the requirements of that Code section,
the definition of the term “Disability” in the immediately preceding sentence
shall be inoperative and such term shall mean that Officer is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
 

 
 

--------------------------------------------------------------------------------

 

(3) “Termination for Cause” shall mean a Termination of Employment as a result
of a dismissal or other action by the Company following (i) the misappropriation
of funds or any act of common law fraud, theft, or embezzlement, (ii) habitual
insobriety or substance abuse, (iii) the conviction or plea of nolo contendere,
or any plea other than not guilty, of a felony or any crime involving moral
turpitude, (iv) willful misconduct or gross negligence by Officer in the
performance of his duties, the willful failure of Officer to perform a material
function of Officer’s duties or material failure to comply with any lawful
directive of the Board, (v) a material violation of the code of conduct of the
Company and policy on workplace harassment, and (vi) becoming subject to an
order, judicial or administrative, obtained or issued by the Securities and
Exchange Commission for any securities law violation involving fraud.
 
(4) “Termination for Good Reason” shall mean a Termination of Employment as a
result of voluntary action by Officer after (A) the assignment to Officer of any
duties inconsistent in any material respect with Officer’s position (including
status or title), authority, duties or responsibilities as the chief legal
officer of the Company reporting directly to the chief executive officer of the
Company, and excluding for this purpose (x) an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Officer and (y) any diminution
during any period of Officer’s incapacity or Disability, (B) any reduction in,
or failure to timely pay, Officer’s annual base salary or (C) any termination or
material reduction of a material benefit under any benefit plan of any member of
the Partnership Group in which Officer participates unless (i) there is
substituted a comparable benefit that is economically substantially equivalent
to the terminated or reduced benefit prior to or upon such termination or
reduction or (ii) benefits under such benefit plan are terminated or
commensurately reduced with respect to all similarly situated members of
management of the Company previously granted benefits thereunder.
 

 
 

--------------------------------------------------------------------------------

 
 
2.  Miscellaneous Provisions.
 
(a) Mitigation.  Officer shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by Officer as the result of employment by
another employer after the date of any Termination of Employment.
 
(b) Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if so given) by hand delivery, by mail (registered or
certified mail, postage prepaid, return receipt requested) or by any nationally
recognized courier service, such as Federal Express, providing proof of
delivery.  All communications hereunder shall be delivered to the respective
parties at the following addresses:
 
If to Officer:                                      Dan A. Fleckman
2046 Albans Road
Houston, Texas  77005
 
If to the Company:                                                Regency GP LLC
1700 Pacific Avenue
Suite 2900
Dallas, Texas 75201
Attn:  Chief Executive Officer
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c) Assignment.
 
(1) The rights and obligations of the Company pursuant to this Agreement may be
assigned by the Company to any other person or entity without the express
written consent of Officer, but if assigned to a person who is not an Affiliate,
such assignment may only be in connection with a merger or consolidation of the
Company or a sale of all or substantially all of its assets.
 
(2) The rights and obligations of Officer pursuant to this Agreement may not be
assigned, in whole or in part, by Officer to any other person or entity without
the express written consent of the Board.
 
(d) Successors.  This Agreement shall be binding on, and shall inure to the
benefit of, the Company, Officer and their respective successors, permitted
assigns, personal and legal representatives, executors, administrators, heirs,
distributees, devisees and legatees, as applicable.
 
(e) Amendment and Waivers.  Except as hereinafter provided, no provision of this
Agreement may be amended or otherwise modified, and no right of any
 

 
 

--------------------------------------------------------------------------------

 

party to this Agreement may be waived, unless such amendment, modification or
waiver is agreed to in a written instrument signed by Officer and the Company.
 
(f) Complete Agreement.  The provisions of this Agreement constitute the
complete understanding and agreement among the parties with respect to the
subject matter hereof, and no agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement; provided,
however, that this subsection (f) shall not apply to any award made to Officer
under or pursuant to the Company’s Long-Term Incentive Plan (“LTIP”).
 
(g) Governing Law.  THIS AGREEMENT IS BEING MADE AND EXECUTED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF TEXAS AND SHALL BE GOVERNED,
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF TEXAS.
 
(h) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.
 
(i) Construction.  The captions of the Sections, subsections and paragraphs of
this Agreement have been inserted as a matter of convenience of reference only
and shall not affect the meaning or construction of any of the terms or
provisions of this Agreement.  Unless otherwise specified, references in this
Agreement to a “Section,” “subsection,” “paragraph,” “subparagraph” or “Exhibit”
shall be considered to be references to the appropriate Section, subsection,
paragraph, subparagraph or Exhibit, respectively, of this Agreement.  Unless the
context otherwise requires, all words used in this Agreement in any gender shall
include the masculine, feminine and neuter gender, all singular words shall
include the plural and all plural words shall include the singular.  As used in
this Agreement, the term “including” shall mean “including without limitation.”
 
(j) Validity and Severability.  If any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under the present or future laws
effective during the term of this Agreement (1) such term or provision shall be
fully severable, (2) this Agreement shall be construed and enforced as if such
term or provision had never constituted a part of this Agreement and (3) the
remaining terms and provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable term
or provision or by its severance from this Agreement.  Furthermore, in lieu of
such illegal, invalid or unenforceable term or provision, there shall be added
automatically as a part of this Agreement a term or provision as similar to such
illegal, invalid or unenforceable term or provision as may be possible and be
legal, valid and enforceable.
 

 
 

--------------------------------------------------------------------------------

 

(k) Withholding.  The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(l) Effect of Agreement on Other Benefits.  The existence of this Agreement
shall not prohibit or restrict Officer’s entitlement to full participation in
all benefits under any compensation, equity (including the LTIP),
indemnification, insurance, bonus, benefit, or welfare plan or program
(collectively, the “Plans”) in which executives of the Company are entitled to
participate in general, subject to discretion of the Board, the Compensation
Committee or the chief executive officer in making grants of rights or benefits
under such Plans where the Plans do not provide for automatic participation of
Officer.
 
(m) Arbitration.  The Company and Officer agree to the resolution by binding
arbitration of all claims, demands, causes of action, disputes, controversies or
other matters in question (“claims”) arising out of this Agreement or Officer’s
employment (or its termination), whether sounding in contract, tort or otherwise
and whether provided by statute or common law, that the Company may have against
Officer or that Officer may have against the Company or its parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise;
except that this agreement to arbitrate shall not limit the right of the Company
or Officer to seek equitable relief, including injunctive relief and specific
performance.  Claims covered by this agreement to arbitrate also include claims
by Officer for breach of this Agreement, wrongful termination, discrimination
(based on age, race, sex, disability, national origin, religion or any other
factor) and retaliation.  In the event of any breach of this Agreement by the
Company or Officer, it is expressly agreed that notwithstanding any other
provision of this Agreement, neither party shall be entitled to an award of
special or consequential damages.  The Company and Officer agree that any
arbitration shall be in accordance with the Federal Arbitration Act (“FAA”) and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or such other rules of the AAA as applicable to
the claims being arbitrated.  If a party refuses to honor its obligations under
this agreement to arbitrate, the other party may compel arbitration in either
federal or state court.  The arbitrator shall apply the substantive law of the
State of Texas (excluding Texas choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the claims asserted.  The arbitrator shall have exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability or
formation of this agreement to arbitrate, including any claim that all or part
of this Agreement is void or voidable and any claim that an issue is not subject
to arbitration.  The parties agree that the exclusive venue for arbitration will
be in Dallas County, Texas, and that any arbitration commenced in any other
venue will be transferred to Dallas County, Texas, upon the written request of
any party to this Agreement.  If an arbitration is actually conducted pursuant
to this Section 2(m) and if permitted by law, the party in whose favor the
arbitrator renders the award may, in the discretion of the arbitrator, also be
awarded all costs and expenses actually incurred, including reasonable
attorneys’ fees, expert witness fees, and costs.  Any and all of the
arbitrator’s orders, decisions and
 

 
 

--------------------------------------------------------------------------------

 
 
awards may be enforceable in, and judgment upon any award rendered by the
arbitrator may be confirmed and entered by, any federal or state court having
jurisdiction.  All proceedings conducted pursuant to this agreement to
arbitrate, including any order, decision or award of the arbitrator, shall be
kept confidential by all parties except to the extent such disclosure is
required by law, or in a proceeding to enforce the rights hereunder.  THE
PARTIES ACKNOWLEDGE THAT, BY SIGNING THIS AGREEMENT, THEY ARE WAIVING ANY RIGHT
THAT THEY MAY HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY EMPLOYMENT-RELATED
CLAIM.
 
(n) Additional Parties.  The General Partner and the Partnership join in the
execution of this Agreement in order to acknowledge the recitations in paragraph
(C) of the Recitals and to guarantee payment of all amounts due to Officer upon
a Termination of Employment as provided in this Agreement.
 
(SIGNATURE PAGE ATTACHED)
 


 

 
 

--------------------------------------------------------------------------------

 

In witness whereof, the parties have executed this Agreement effective as of the
date first written above.
 
REGENCY GP LLC, for itself and for each of the
General Partner and the Partnership
 
By:                 
Byron R. Kelly,
Chairman of the Board,
Chief Executive Officer and President


OFFICER:




Dan A. Fleckman
 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
 
RELEASE AND WAIVER AGREEMENT
 
This Release and Waiver Agreement (the “Release”) is entered into between Dan A.
Fleckman (“Executive”) and Regency GP LLC, a Delaware limited liability company
(the “Company”), and relates to that certain Severance Agreement dated April
___, 2008 (the “Severance Agreement”).
 
Definitions.
 
“Released Parties” means the Company and its past, present and future parents,
subsidiaries, divisions, successors, predecessors, employee benefit plans and
affiliated or related companies, including Regency Energy Partners LP, a
Delaware limited partnership (“Partnership”) and also each of the foregoing
entities’ past, present and future owners, officers, directors, stockholders,
investors, partners, managers, principals, members, committees, administrators,
sponsors, executors, trustees, fiduciaries, employees, agents, assigns,
representatives and attorneys, in their personal and representative capacities.
Each of the Released Parties is an intended third-party beneficiary of this
Release.
 
“Claims” means all theories of recovery of whatever nature, whether known or
unknown, and now recognized by the law or equity of any jurisdiction. This term
includes, but is not limited to, causes of action, charges, indebtedness,
losses, claims, liabilities, and demands, whether arising in equity or under the
common law or under any contract or statute. This term includes, but is not
limited to, any claims of discrimination, harassment, retaliation, retaliatory
discharge, or wrongful discharge, and any other claim which is alleged or which
could be alleged by Executive, or on Executive’s behalf, in any lawsuit or other
proceeding. This term includes, but is not limited to, any claims and rights
arising under the Age Discrimination in Employment Act of 1967, 29 U.S.C.
Section 621, et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Section 2000e, et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. Section 1001, et seq.; the Americans with Disabilities Act, 42 U.S.C.
Section 12101, et seq.; the Family and Medical Leave Act, 29 U.S.C. Section
2601, et seq.; and any other federal, state or local law or regulation regarding
employment or the termination of employment. This term also includes, but is not
limited to, any and all rights, benefits or claims Executive may have under the
Severance Agreement or under any severance, bonus, incentive compensation plan,
program or agreement, other than any unit option agreement.
 
Consideration.  Executive agrees and acknowledges that Executive would not be
entitled to the severance amount and benefits provided under the Severance
Agreement if Executive did not agree and enter into this Release.
 
Release of Claims.
 
Executive, on behalf of himself and his heirs, executors, administrators, legal
representatives, successors, beneficiaries, and assigns, unconditionally
releases and
 

 
 

--------------------------------------------------------------------------------

 

forever discharges the Released Parties from, and waives, any and all Claims
that Executive has or may have against any of the Released Parties arising from
Executives’ employment with the Company or any Released Party, the termination
thereof, and any other acts or omissions occurring on or before the date
Executive signs this Release.
 
The release set forth in Paragraph 3(a) includes, but is not limited to, any and
all Claims under (i) the common law (tort, contract or other) of any
jurisdiction; (ii) the Rehabilitation Act of 1973, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, and any other federal, state
and local statutes, ordinances, executive orders and regulations prohibiting
discrimination or retaliation upon the basis of age, race, sex, national
original, religion, disability, or other unlawful factor; (iii) the National
Labor Relations Act; (iv) the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) (other than vested benefits under any employee benefit plan
subject to ERISA); (v) the Family and Medical Leave Act; (vi) the Fair Labor
Standards Act; (vii) the Equal Pay Act; and (viii) any other federal, state or
local law.
 
Executive further understands and expressly agrees that the release in Section
3(a) includes the waiver of any and all Claims and rights Executive may have
against any of the Released Parties under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, or under any other law
prohibiting age discrimination, arising prior to and  including the date of
Executive’s execution of this Release.
 
In furtherance of this Release, Executive promises not to bring any Claims
against any of the Released Parties in or before any court or arbitral authority
or governmental agency.
 
Acknowledgment. Executive acknowledges that, by entering into this Release, the
Company and the Released Parties do not admit to any wrongdoing in connection
with Executive’s employment or termination, and that this Release is intended as
a compromise of any Claims Executive has or may have against the Released
Parties as of the date Executive signs this Release. Executive further
acknowledges that Executive has carefully read this Release and understands its
final and binding effect, he has had at least 45 days to consider it, he has had
(and will continue to have) the opportunity to seek the advice of legal counsel
of Executive’s choosing through the seven-day period following its execution,
and he is entering this Release voluntarily.
 
Applicable Law. This Release shall be construed and interpreted pursuant to the
laws of Texas without regard to any choice of law provisions thereof.
 
Severability. Each part, term, or provision of this Release is severable from
the others. In the event that any provision of this Release, or the application
thereof to any circumstance, is held by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect under present or future laws
effective during the effective term of any such provision, such invalid, illegal
or unenforceable provision shall be fully severable; and this Release shall then
be construed and enforced as if such invalid, illegal or unenforceable provision
had not been contained in this Release; and the remaining provisions of this
Release shall remain in full force
 

 
 

--------------------------------------------------------------------------------

 

and effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Release. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision, there shall be added
automatically as part of this Release, a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
 
Timing. Executive may revoke this Release during the period ending seven days
after Executive executes it; such revocation must be in writing and received by
the Company’s Chief Executive Officer no later than the seventh day after
Executive signs this Release; this Release will not become effective or
enforceable, and that portion of the consideration set forth in Section 2 of
this Release will not be paid, until the expiration of this seven-day period
without Executive’s revocation, and Executive returns this Release to the
Company’s President and Chief Executive Officer; and Executive’s acceptance of
any of that portion of the consideration set forth in Section 2 of this Release
after expiration of the seven-day period shall constitute Executive’s
acknowledgment that Executive did not revoke this Release during the seven-day
period.
 
Advice to Consult Counsel. The Company hereby advises Executive to consult with
an attorney prior to executing this Release.
 
REGENCY GP LLC
 
By:           
[___________________]


 
Dated:                      , 200[__]
 
EXECUTIVE
 


Dan A. Fleckman
 
Dated:                      , 200[__]
 

 